Citation Nr: 1415379	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-32 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to education benefits in excess of the 40 percent level under the provisions of Chapter 33, Title 38, United States Code (Chapter 33 or Post-9/11 GI Bill).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel





INTRODUCTION

The Veteran served on active duty from January 2001 to September 2001, and from June 2003 to October 2003.  Further, the record reflects she had additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision by the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

For the reasons stated below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As part of her October 2011 Substantive Appeal, the Veteran checked the box to indicate that she wanted a videoconference hearing before a Veterans Law Judge of the Board.  However, the record available for the Board's review, to include Virtual VA/VBMS, does not reflect such a hearing was ever scheduled for the Veteran or that she withdrew this request.  The Board acknowledges this may be due to the fact this appeal was adjudicated by the Education Center at the St. Louis, Missouri, RO and the record reflects the Veteran lives in Illinois.  Granted, a VA Form 8 (Certification of Appeal) indicated that the hearing request was "TTO CHICAGO RO" which indicates efforts were made to at least notify the Chicago RO that such a hearing was desired in this case.  Nevertheless, the fact remains that the Veteran was not scheduled for her requested hearing, and videoconference hearings are scheduled by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a).  

Accordingly, the case is REMANDED for the following action:

Please take appropriate steps in order to schedule the Veteran for a videoconference hearing with a Veterans Law Judge of the Board in accordance with her request. The Veteran should be notified in writing of the date, time and location of the hearing.

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

By this remand, the Board intimates no opinion, either legal or factual, as to any final determination warranted in this case.  The purpose of this remand is to afford the Veteran due process of law.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


